Case 1:18-cv-06403-JMF Document 26-1 Filed 10/30/18 Page 1 of 4




                                                          EXHIBIT A
Oct/ 8/2018                 Case 1:18-cv-06403-JMF Document     26-1
                                                    Katz Melinger PLLC Filed 10/30/18 Page 2 of 4
                                                       Time Listing
                                                                                                                          Page: 1

                                                                      ALL DATES
Lwyr    Lawyer
Date         Matter            Client
Entry #                        Matter Description                                               Law Type
                       Task    Explanation                                                                 Hours   Rate   Total
AJS      Adam   Sackowitz
Jul 5/2018      180613-00001   Mercado, Gerardo
68171                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Review and revise demand letter; Correspond with KJK                         0.30   0.00    0.00
AJS      Adam   Sackowitz
Jul 9/2018      180613-00001   Mercado, Gerardo
68455                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Revise Complaint; Correspond with KJK                                        0.60   0.00    0.00
AJS      Adam   Sackowitz
Jul 10/2018     180613-00001   Mercado, Gerardo
68493                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Revise complaint; Confer with JC; Correspond with JC, KJK re:                0.40   0.00    0.00
                               Complaint
AJS      Adam   Sackowitz
Jul 11/2018     180613-00001   Mercado, Gerardo
68521                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Revise civil cover sheet, summonses                                          0.20   0.00    0.00
AJS      Adam   Sackowitz
Jul 16/2018     180613-00001   Mercado, Gerardo
68672                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      File Complaint, civil cover sheet, summonses                                 0.40   0.00    0.00
AJS      Adam   Sackowitz
Jul 17/2018     180613-00001   Mercado, Gerardo
68709                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Review Order re: early mediation, initial conference; Review                 0.40   0.00    0.00
                               judges' individual rules; Correspond with IA, AD re: service
                               of process, Order, individual rules; Correspond with AD re:
                               service of process
AJS     Adam    Sackowitz
Aug 6/2018      180613-00001   Mercado, Gerardo
69245                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Correspond with IA re: affidavits of service                                 0.10   0.00    0.00
AJS     Adam    Sackowitz
Aug 7/2018      180613-00001   Mercado, Gerardo
69263                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Correspond with TG re: affidavits of service; Telephone                      0.30   0.00    0.00
                               conference with opposing counsel re: extension of time to
                               answer, settlement; Correspond with JC
AJS     Adam Sackowitz
Aug 8/2018 180613-00001        Mercado, Gerardo
69281                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold             BW         Review Defendants' proposed letter motion seeking extension                  0.30   0.00    0.00
                               to file answer; Correspond with opposing counsel; Confer
                               with IA; Correspond with JC; Review damages chart;
                               Correspond with JC
AJS      Adam   Sackowitz
Aug 20/2018     180613-00001   Mercado, Gerardo
69620                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Telephone conference with opposing counsel re: settlement                    0.10   0.00    0.00
AJS      Adam   Sackowitz
Aug 24/2018     180613-00001   Mercado, Gerardo
69768                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Telephone conference with opposing counsel re: settlement;                   0.20   0.00    0.00
                               Confer with KJK
AJS      Adam Sackowitz
Aug 27/2018 180613-00001       Mercado, Gerardo
69945                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Review documents from opposing counsel; Correspond with                      0.20   0.00    0.00
                               opposing counsel; Correspond with JC; Confer with KJK
AJS      Adam Sackowitz
Aug 30/2018 180613-00001       Mercado, Gerardo
70127                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Correspond with JC re: work hours; Correspond with opposing                  0.30   0.00    0.00
                               counsel; Confer with JC
AJS     Adam Sackowitz
Sep 5/2018 180613-00001        Mercado, Gerardo
70292                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold             BW         Correspond with FXT re: additional payments; Telephone call                  0.40   0.00    0.00
                               to opposing counsel (left voicemail); Telephone conference
                               with opposing counsel re: settlement, additional payments;
                               Correspond with KJK, FXT re: settlement, damages
AJS     Adam Sackowitz
Sep 6/2018 180613-00001        Mercado, Gerardo
70387                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold             BW         Telephone call to opposing counsel (left voicemail);                         0.50   0.00    0.00
                               Telephone conference with opposing counsel re: settlement;
                               Correspond with opposing counsel re: settlement conference;
                               Correspond with KYM re: settlement conference
AJS      Adam Sackowitz
Sep 17/2018 180613-00001       Mercado, Gerardo
70793                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Correspond with opposing counsel re: settlement conference;                  0.20   0.00    0.00
                               Correspond with FXT re: settlement; Correspond with FXT re:
                               settlement conference
AJS      Adam Sackowitz
Sep 18/2018 180613-00001       Mercado, Gerardo
70873                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Confer with FXT; Telephone conference with client, FXT re:                   0.70   0.00    0.00
                               settlement, settlement conference; Telephone call to
Oct/ 8/2018                 Case 1:18-cv-06403-JMF Document     26-1
                                                    Katz Melinger PLLC Filed 10/30/18 Page 3 of 4
                                                       Time Listing
                                                                                                                          Page: 2

                                                                      ALL DATES
Lwyr    Lawyer
Date         Matter            Client
Entry #                        Matter Description                                               Law Type
                       Task    Explanation                                                                 Hours   Rate   Total
                               opposing counsel; Correspond with opposing counsel re:
                               settlement
AJS      Adam Sackowitz
Sep 20/2018 180613-00001       Mercado, Gerardo
70911                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Review notes re: settlement; Telephone call to opposing                      0.30   0.00    0.00
                               counsel (left voicemail); Telephone conference with opposing
                               counsel re: settlement
AJS     Adam Sackowitz
Oct 5/2018 180613-00001        Mercado, Gerardo
71631                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold             BW         Telephone conference with opposing counsel re: settlement;                   0.50   0.00    0.00
                               Confer with FXT; Telephone conference with FXT, client re:
                               settlement; Telephone call to opposing counsel (left
                               voicemail); Telephone conference with opposing counsel re:
                               settlement; Confer with FXT
AJS     Adam Sackowitz
Oct 8/2018 180613-00001        Mercado, Gerardo
71694                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold             BW         Telephone call to opposing counsel; Correspond with opposing                 0.30   0.00    0.00
                               counsel re: settlement
AJS     Adam Sackowitz
Oct 9/2018 180613-00001        Mercado, Gerardo
71734                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold             BW         Correspond with opposing counsel; Telephone conference with                  0.20   0.00    0.00
                               opposing counsel re: settlement; Correspond with FXT re:
                               settlement
AJS      Adam   Sackowitz
Oct 10/2018     180613-00001   Mercado, Gerardo
71790                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Telephone conference with opposing counsel re: settlement                    0.10   0.00    0.00
AJS      Adam   Sackowitz
Oct 11/2018     180613-00001   Mercado, Gerardo
71845                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Correspond with opposing counsel re: settlement                              0.10   0.00    0.00
AJS      Adam   Sackowitz
Oct 12/2018     180613-00001   Mercado, Gerardo
71866                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Telephone conference with opposing counsel re: settlement;                   0.50   0.00    0.00
                               Draft letter motion to Judge Fox requesting adjournment of
                               settlement conference; File letter motion
AJS      Adam   Sackowitz
Oct 15/2018     180613-00001   Mercado, Gerardo
71951                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                    0.10   0.00    0.00
AJS      Adam   Sackowitz
Oct 16/2018     180613-00001   Mercado, Gerardo
71991                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold                BW      Telephone conference with opposing counsel re: settlement                    0.70   0.00    0.00
                               agreement; Telephone conference with Judge Fox's chambers
                               re: letter motion requesting adjournment of settlement
                               conference; Telephone conference with opposing counsel re:
                               settlement agreement; Telephone conference with opposing
                               counsel, Judge Furman's chambers re: settlement agreement,
                               Cheeks approval; Draft and file letter to Judge Furman re:
                               settlement in principle
AJS      Adam Sackowitz
Oct 19/2018 180613-00001       Mercado, Gerardo
72111                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Correspond with opposing counsel re: settlement agreement;                   0.40   0.00    0.00
                               Correspond with NC re: Cheeks letter; Correspond with
                               opposing counsel re: settlement agreements
AJS      Adam Sackowitz
Oct 23/2018 180613-00001       Mercado, Gerardo
72261                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Telephone conference with opposing counsel re: settlement                    0.40   0.00    0.00
                               agreement; Legal Research re: mutual releases in FLSA
                               settlement agreements; Correspond with opposing counsel re:
                               mutual releases in FLSA settlement agreements; Correspond
                               with NC re: Cheeks letter
NC       Nicola Ciliotta
Oct 17/2018 180613-00001       Mercado, Gerardo
72281                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Started drafting Cheeks letter for settlement                                2.25   0.00    0.00
NC       Nicola Ciliotta
Oct 17/2018 180613-00001       Mercado, Gerardo
72293                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Finished first draft of Cheeks letter                                        1.00   0.00    0.00
AJS      Adam Sackowitz
Oct 24/2018 180613-00001       Mercado, Gerardo
72315                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Revise letter motion seeking approval of settlement                          0.70   0.00    0.00
                               agreement; Correspond with NC re: letter motion
NC       Nicola Ciliotta
Oct 17/2018 180613-00001       Mercado, Gerardo
72330                          v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                                 Corp
No Hold              BW        Calculated total fees incurred in Mercado lawsuit, amended                   0.75   0.00    0.00
                               Cheeks letter to reflect such calculations
AJS     Adam Sackowitz
Oct/ 8/2018                Case 1:18-cv-06403-JMF Document     26-1
                                                   Katz Melinger PLLC Filed 10/30/18 Page 4 of 4
                                                      Time Listing
                                                                                                                               Page: 3

                                                                    ALL DATES
Lwyr    Lawyer
Date         Matter          Client
Entry #                      Matter Description                                               Law Type
                      Task   Explanation                                                                      Hours     Rate   Total
Oct 25/2018   180613-00001   Mercado, Gerardo
72362                        v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                               Corp
No Hold               BW     Confer with NC re: Cheeks letter; Review draft of settlement                      1.70     0.00    0.00
                             agreement; Revise settlement agreement; Correspond with KJK
                             re: settlement agreement; Revise settlement agreement;
                             Revise Cheeks letter; Correspond with opposing counsel re:
                             settlement agreement, Cheeks letter
AJS      Adam Sackowitz
Oct 26/2018 180613-00001     Mercado, Gerardo
72400                        v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                               Corp
No Hold              BW      Telephone conference with opposing counsel re: settlement                         0.20     0.00    0.00
                             agreement, Cheeks letter
AJS      Adam Sackowitz
Oct 28/2018 180613-00001     Mercado, Gerardo
72466                        v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                               Corp
No Hold              BW      Revise Cheeks letter; Correspond with opposing counsel re:                        0.20     0.00    0.00
                             Cheeks letter, settlement agreement
AJS      Adam Sackowitz
Oct 29/2018 180613-00001     Mercado, Gerardo
72502                        v. Van Courtland Assets, LLC, and Arthur Court Realty Management Emp
                                                                                               Corp
No Hold              BW      Review proposed edits to settlement agreement from opposing                       1.10     0.00    0.00
                             counsel; Correspond with KJK re: settlement agreement;
                             Correspond with opposing counsel re: settlement agreement;
                             Confer with KJK re: tax treatment of attorneys' fees portion
                             of settlement agreement; Telephone conference with Dan
                             Sackowitz re: tax treatment of attorneys' fees portion of
                             settlement agreement; Revise settlement agreement;
                             Correspond with opposing counsel re: settlement agreement

                                                          *** Summary by Task Code ***

Task Code                                                                                             Hours           Amount
                                                                *** Billable ***
BW     - Billable Work                                                                                17.10             0.00
Total Billable                                                                                        17.10             0.00

Total:                                                                                                17.10             0.00

                                                        *** Summary by Working Lawyer ***

Working Lawyer                                                                                        Hours           Amount

AJS - Adam Sackowitz                                                                                  13.10             0.00
NC   - Nicola Ciliotta                                                                                 4.00             0.00
Total:                                                                                                17.10             0.00


REPORT SELECTIONS - Time Listing
Layout Template                                      Default
Advanced Search Filter                               None
Requested by                                         Adam (Security Restrictions)
Finished                                             Tuesday, October 30, 2018 at 03:15:50 PM
Ver                                                  14.1 (14.1.20150324)
Date Range                                           ALL DATES
Matters                                              180613-00001
Clients                                              All
Major Clients                                        All
Client Intro Lawyer                                  All
Matter Intro Lawyer                                  All
Responsible Lawyer                                   All
Type of Law                                          All
Select From                                          Active, Inactive, Archived Matters
Working Lawyer                                       All
Task                                                 All
Summarize by Type of Law                             No
Sorted by                                            Order Entered
Time/Fee                                             Time Entry Only
Include Daily totals                                 No
Include Held Items only                              No
Matter Security Enabled                              No
